Berry, J.,
dissenting. The act of the legislature in question in this case (Laws 1873, ch. 10,) is entitled “An act to establish a fund for the foundation and maintenance of an asylum for inebriates.”
Section 1 requires all keepers of places where spirituous, vinous, or malt liquors are sold or kept for sale within this state, before they shall be permitted to sell or dispose of the same, to take out a special license, (in addition to all other *327licenses required,) paying therefor $10.00 to the county treasurer, the license to be issued by the county auditor of the proper county upon presentation of the treasurer’s receipt for said sum. ,
Section 2 requires the county treasurers to transmit the moneys received by them to the state treasurer.
Section 3 requires the state treasurer to place the moneys derived from licenses in a separate fund, to be known as the State Inebriate Asylum Fund, and to invest the same in bonds whenever the amount on hand exceeds $500.00.
Section 4 provides that the fund shall accumulate until it reaches $20,000.00, after which five commissioners shall be appointed, through whom the state shall proceed to locate and erect a state asylum for inebriates, the same to be conducted under the guardianship of the state, and “ upon the same general plan as the other charitable institutions of the state,” provided that it shall always be supported by and from the fund above provided.
Section 5 makes it a misdemeanor for any keeper of a place where spirituous, vinous, or malt liquors are sold, to offer, sell, give away, or in any manner dispose of any such liquors, or to permit any person to do so for him, without having first taken out the special license in the first section required, and prescribes a punishment for such misdemeanor.
I think this act is just what the legislature has declared it to be in its title, viz., “ An act to establish a fund for the foundation and maintenance of an asylum for inebriates.” This fund is, by the first section of the act, to be raised by the levy of forced contributions upon the members of a class of persons, to wit, upon dealers in liquor. By the fourth and fifth sections these contributions are to be accumulated into a fund, which is to be devoted to what must unquestionably be assumed to be a public purpose — a public charity. The levy of this contribution can only be defended upon the ground upon which it is sustained by my brethren in their majority opinion in this case— *328viz., that it is levied in the exercise of police power — or upon the ground that it is constitutional taxation. If the case is one of the exercise of police power, it must be one in which the undertaking is to put a stop to the business of selling liquor, or in some way to regulate it. There is no -attempt to do either. Under the provisions of the act any person, without reference to his character, history or responsibility, can take out the license provided for, and .carry on the business in any manner in which he sees fit. In these respects it will be seen that this act differs essentially from the general license law as heretofore construed by this court in Comm’rs of Hennepin County v. Robinson, 16 Minn. 381.
So far as I can discover, the act under consideration is, then, in no sense an act regulating the business to which it relates. As the act in no respect undertakes to regulate the business in question, or the conduct of those who carry it on, I am unable to see why the relation between the business of selling intoxicating liquors and the inebriate asylum is of any importance as respects the matter of police power. I see no reason why, so far as the question of police power is concerned, the contribution required might not have been levied upon either of the learned professions as well as upon the class upon which it is levied by the terms of this act. I am, therefore, (without adverting to other important considerations,) of opinion that.the act cannot be sustained as a police regulation. As taxation, I think it could not be sustained for the reason that it would not be equal, as taxation is required to be by our constitution.